Citation Nr: 1543693	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-17 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Achilles tendonitis.    

2.  Entitlement to service connection for a disability of the left lower leg, to include left gastrocnemius muscle strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to December 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, but sent to the Veteran from the RO in Waco, Texas.  The Board does not have jurisdiction over the issue of entitlement to service connection for sciatica because the appeal was not perfected.    

The issue of entitlement to service connection for a disability of the left lower leg, to include left gastrocnemius muscle strain, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record does not establish that it is at least as likely as not that the Veteran has Achilles tendonitis that is attributable to military service.  


CONCLUSION OF LAW

The criteria for service connection for Achilles tendonitis are not met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A November 2011 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication that there are outstanding relevant VA treatment records, and the Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in July 2012.  The record does not reflect that the examination was inadequate for purposes of determining entitlement to service connection for Achilles tendonitis.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although the Board notes the Veteran's concerns that the examiner had not reviewed the entire claims folder, the examiner indicated on the examination report that she had done so.  The examiner also conducted a physical examination of the Veteran, and concluded that there was no current evidence of Achilles tendonitis.  The Board recognizes the Veteran's representative's argument that the examination is inadequate because it was performed by a nurse practitioner.  However, a nurse practitioner is competent to provide medical evidence, and a VA examination performed by a nurse practitioner satisfies VA's duty to assist.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).   

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Facts and Analysis

The Veteran was treated for leg or foot pain several times in service.  Of particular interest is an April 1990 treatment note indicating a swollen and painful right Achilles tendon, and another treatment note from later that month indicating a follow up of right Achilles tendonitis.   The Veteran's service treatment records (STRs) also contain a July 1990 notation indicating the Veteran injured her left foot after it was trapped between a tire and concrete, and another July 1990 notation discussing a cast.  These records are consistent with the Veteran's report of injuring her lower leg after an in-service injury.  

An undated post-service treatment note contains an assessment of Achilles tendonitis, when the Veteran was seen with a complaint of bilateral Achilles tendon pain.  The RO interpreted this note as being from November 2007, while the Board considers it more likely to be from the 1990's, based on the dated additional medical reports associated with the undated treatment report.  

August 2011 private treatment notes indicate that the Veteran sought treatment for left leg pain, specifically pain in her left calf to Achilles tendon area.  These treatment notes contain assessments of left leg pain.  

A VA examination was conducted in July 2012.  The examiner noted that the Veteran had been diagnosed with remote recurrent bilateral Achilles tendonitis, and did not diagnose the Veteran with any other ankle disability.  The Veteran stated that she was working on a trailer in 1990 in service, and the trailer rolled, catching her lower leg.  She was treated with a cast for a week but was unsure what the diagnosis was.  She believed the Achilles tendonitis diagnosis was due to this injury.  She reported that now when she walks too much or runs she will get pain in her distal posterior lower leg, as well as increased pain when wearing heels.  She stated she has had this pain almost daily lasting a few hours, and that the current treatment was activity limitations with the use of heat or ice.  The examiner performed physical testing and noted complete range of motion and no functional impairment of the ankle.  The examiner noted that the Veteran had shin splints in basic training, but that there were no current symptoms.  The examiner provided a negative opinion, and noted several incidents where the Veteran sought treatment for tendonitis or lower leg complaints in service, before explaining that no current evidence of Achilles tendonitis was found in the examination.  

To prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  The requirement for a current disability can also be met if there is a disability at any point during the claims period or even shortly before the claims period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   In this case, the most recent evidence of an Achilles tendonitis diagnosis is the private treatment note that the RO interpreted as being from November 2007, and the Board considers more likely to be from the 1990's.  Either interpretation places the diagnosis well before the appeal period, which began when the Veteran's claim was received in September 2011.  The Board recognizes that the record contains relevant treatment notes from August 2011, which might be considered shortly before the claims period.  However, the August 2011 private treatment notes do not contain a diagnosis of Achilles tendonitis or any other chronic disability, but rather a notation of left leg pain.  This notation is consistent with the Veteran's complaint of pain.  Pain itself is not a disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   Although the Veteran believes she currently suffers from Achilles tendonitis, there is no indication that she has medical training, meaning that she is not competent to provide a diagnosis on a complex medical issue.  See Jandrea v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (a lay person is not competent to diagnose cancer).  

The Board recognizes the Veteran's argument that her symptoms are recurrent, but were not present at the time of the examination.  However, this decision is not based solely upon the VA examination.  In this case, neither the VA examination nor treatment records provide a diagnosis of Achilles tendonitis or any other ankle disability within or shortly before the period on appeal, which means that there is no probative evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim, and the Board need not address the other elements of service connection.  See Brammer, supra.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for Achilles tendonitis is denied.  

REMAND

The July 2012 VA examination provided an inadequate negative opinion as to a disability of the left lower leg, to include left gastrocnemius muscle strain.  The examiner wrote that the Veteran's current muscle strain symptoms of left gastrocnemius do not seem to have a nexus to her left leg injury in 1990 or her left Achilles tendonitis in 1991 per currently available medical records.  This is a conclusory statement that is unsupported by rationale.  Upon remand, the AOJ should obtain a supplemental opinion with a clear and accurate rationale.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the July 2012 examiner, if available, or another appropriate VA clinician.  The clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left gastrocnemius muscle strain is caused by or otherwise etiologically related to the Veteran's service.  

The opinion must be supported by a complete rationale, which must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


